Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 1 of 52 Page ID #:2062
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 2 of 52 Page ID #:2063
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 3 of 52 Page ID #:2064
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 4 of 52 Page ID #:2065
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 5 of 52 Page ID #:2066
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 6 of 52 Page ID #:2067
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 7 of 52 Page ID #:2068
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 8 of 52 Page ID #:2069
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 9 of 52 Page ID #:2070
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 10 of 52 Page ID
                                 #:2071
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 11 of 52 Page ID
                                 #:2072
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 12 of 52 Page ID
                                 #:2073
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 13 of 52 Page ID
                                 #:2074
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 14 of 52 Page ID
                                 #:2075
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 15 of 52 Page ID
                                 #:2076
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 16 of 52 Page ID
                                 #:2077
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 17 of 52 Page ID
                                 #:2078
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 18 of 52 Page ID
                                 #:2079
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 19 of 52 Page ID
                                 #:2080
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 20 of 52 Page ID
                                 #:2081
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 21 of 52 Page ID
                                 #:2082
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 22 of 52 Page ID
                                 #:2083
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 23 of 52 Page ID
                                 #:2084
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 24 of 52 Page ID
                                 #:2085
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 25 of 52 Page ID
                                 #:2086
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 26 of 52 Page ID
                                 #:2087
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 27 of 52 Page ID
                                 #:2088
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 28 of 52 Page ID
                                 #:2089
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 29 of 52 Page ID
                                 #:2090
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 30 of 52 Page ID
                                 #:2091
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 31 of 52 Page ID
                                 #:2092
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 32 of 52 Page ID
                                 #:2093
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 33 of 52 Page ID
                                 #:2094
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 34 of 52 Page ID
                                 #:2095
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 35 of 52 Page ID
                                 #:2096
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 36 of 52 Page ID
                                 #:2097
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 37 of 52 Page ID
                                 #:2098
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 38 of 52 Page ID
                                 #:2099
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 39 of 52 Page ID
                                 #:2100
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 40 of 52 Page ID
                                 #:2101
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 41 of 52 Page ID
                                 #:2102
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 42 of 52 Page ID
                                 #:2103
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 43 of 52 Page ID
                                 #:2104
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 44 of 52 Page ID
                                 #:2105
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 45 of 52 Page ID
                                 #:2106
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 46 of 52 Page ID
                                 #:2107
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 47 of 52 Page ID
                                 #:2108
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 48 of 52 Page ID
                                 #:2109
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 49 of 52 Page ID
                                 #:2110
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 50 of 52 Page ID
                                 #:2111
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 51 of 52 Page ID
                                 #:2112
Case 2:17-cv-08220-DMG-SK Document 79-5 Filed 12/06/19 Page 52 of 52 Page ID
                                 #:2113
